DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a FINAL OFFICE ACTION in response to communications received on 06/01/2021. Applicant has amended claims 1-2, 9-12 and 19-20; and has left the rest of claims as previously presented. Claims 1-20 are currently pending in the application and are addressed below.
Response to Amendment
Applicant’s amendments to the specification are sufficient to overcome the specification objections set forth in the previous Office Action.
Applicant’s amendments to the drawings are sufficient to overcome the drawing objections set forth in the previous Office Action.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous Office Action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 112 rejections to the claims that were set forth in the previous Office Action.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining metrics that quantify a performance of a vehicle operator.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of electronic storage, stored vehicle simulation data, and transmitting data. These are all claimed at a high level of generality such that they amount to no more than generic computer components. Accordingly, the additional elements do not integrated the abstract idea into a practical application because they fail to impose any meaningful limits on practicing the abstract idea. The claims are held to be directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of electronic storage, stored vehicle simulation data, and transmitting data are merely 
Regarding dependent claims 2-10 and 12-20, they are drawn to data processing which has been addressed above as a routine computing function. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application, and do not include additional elements that amount to significantly more than the abstract idea.
Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not abstract because humans cannot establish a link between a vehicle operator and a simulation engine in their mind and because the claims contain a connection between real-world driving and simulated driving. In response it is noted that the abstract idea is not identified as being creating a connection between a vehicle operator and a simulation engine. However, a link, identifying a vehicle operator to a performance on a simulation engine is a link between the operator and the simulation engine, thus it is possible to create such a link. Applicant’s argument is not persuasive. Additionally, the connection between the real world and the simulated environment does not cure the eligibility deficiencies of the instant invention since the real-world scenarios are merely used as stored, pre-solution .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715